                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York
                                   1/30/2020

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      January 29, 2020

BY ECF & ELECTRONIC MAIL
                                        The government's response to Defendant's pretrial motions
The Honorable Edgardo Ramos             is now due March 4, 2020.
United States District Judge
Southern District of New York            SO ORDERED.
Thurgood Marshall U.S. Courthouse
40 Foley Square                                                                      1/30/2020
New York, NY 10007

              Re:     United States v. Lorenzo Babrow, 18 Cr. 263 (ER)

Dear Judge Ramos:

        The Government writes respectfully to request that the Government’s deadline to respond
to the defendant’s pending pretrial motions, currently February 3, 2020, be adjourned for 30
days. The parties are awaiting cell-site data results from Sprint, which should arrive within the
few weeks, and are continuing to discuss a potential pretrial disposition that could obviate the
need for briefing. I have conferred with counsel for Mr. Babrow, who have indicated that they
consent to the requested adjournment.


                                               Respectfully submitted,

                                               GEOFFREY S. BERMAN
                                               United States Attorney

                                         By:
                                               Jessica Feinstein
                                               Assistant United States Attorney
                                               Southern District of New York
                                               (212) 637-1946

cc:    Donald Yannella, Esq. (by electronic mail)
       Lou Freeman, Esq. (by electronic mail)
